     Case 2:20-mj-30088-DUTY ECF No. 15 filed 08/13/20      PageID.41   Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                        CASE NO. 20-mj-30088

v.                                              HON. DAVID R. GRAND

PHILLIP CAPE,

              Defendant.
                                 /

         STIPULATION TO CONTINUE PRELIMINARY EXAM AND
                          COMPLAINT

        By and through their respective counsel, THE PARTIES STIPULATE and

agree that there is good cause to continue the preliminary exam and complaint from

August 13, 2020, to October 13, 2020 at 1:00 p.m.

        IT IS FURTHER STIPULATED that the time period, from August 13,

2020, through and including October 13, 2020, shall be deemed excludable delay

under the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), that the

ends of justice served by continuing the preliminary exam and complaint outweigh

the best interests of the public and Defendant in a speedy trial.

        The parties stipulate and agree that an ends of justice continuance is

appropriate for the following reasons:

        1.    On February 21, 2020, the Court signed a criminal complaint charging

the defendant with receiving child pornography, in violation of 18 U.S.C.
                                          -1-
  Case 2:20-mj-30088-DUTY ECF No. 15 filed 08/13/20       PageID.42   Page 2 of 6




§ 2252A(a)(1)(2), and possessing child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(b);

      2.     On February 21, 2020, the defendant appeared for his initial appearance

and consented to detention. The Court set a preliminary examination date of March

6, 2020;

      3.     Due to the COVID-19 pandemic, the lack of grand jury proceedings in

the district, and the inability of defense counsel to conduct an in-person forensic

review of discovery or meet with his client, the parties have agreed multiple times

to adjourn the preliminary examination date in this case.         The preliminary

examination is currently set for August 13, 2020;

      4.     On August 12, 2020, the parties attempted to conduct an in-person

forensic review of discovery. The review was canceled because one of the necessary

parties was quarantined. As a result, the government and defense counsel conferred

and agreed to a continuance of the preliminary examination date until October 13,

2020, in order to allow defense counsel the opportunity to conduct the in-person

forensic review of discovery in this case and to communicate with the defendant

who is currently detained; and

      5.     The review of discovery will assist both defense counsel and the

government in facilitating potential plea negotiations.

      Overall, a continuance of the preliminary exam and complaint is necessary to

allow defense counsel time to review discovery, for potential plea negotiations, and
                                         -2-
  Case 2:20-mj-30088-DUTY ECF No. 15 filed 08/13/20          PageID.43    Page 3 of 6




for defense counsel to communicate with the defendant. The ends of justice served

by continuing the preliminary exam and complaint outweigh the best interests of the

public and Defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

      The parties also stipulate and agree that this stipulation and any order resulting

therefrom shall not affect any previous order of pretrial detention or pretrial release.

      Accordingly, the parties request that the Court find that, under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), the period of delay, as a result of the

continuance, shall be excluded in computing the time within which the information

or indictment must be filed.



IT IS SO STIPULATED.

s/Matthew Roth                                  s/ Mark Satawa (with consent)
Meghan Sweeney Bean                             Mark Satawa
Matthew Roth                                    Attorney for Defendant
Assistant United States Attorney                26777 Central Park Blvd., Ste. 325
211 W. Fort Street, Suite 2001                  Southfield, MI 48076
Detroit, Michigan 48226                         Phone: (248) 356-8320
Phone: 313-226-9186                             mark@satawalaw.com
Matthew.Roth2@usdoj.gov

Dated: August 13, 2020




                                          -3-
     Case 2:20-mj-30088-DUTY ECF No. 15 filed 08/13/20     PageID.44    Page 4 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                     CASE NO. 20-mj-30088

v.

PHILLIP CAPE,

              Defendant.
                                /

      ORDER TO CONTINUE PRELIMINARY EXAM AND COMPLAINT

        The Court, having been fully advised by the respective parties, states as

follows:

        IT IS ORDERED that the preliminary exam and complaint be continued

from August 13, 2020, to October 13, 2020, at 1:00 p.m.

        IF IS FURTHER ORDERED that the time period from August 13, 2020,

through and including October 13, 2020, shall be deemed excludable delay under

the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), that the ends of

justice served by continuing the preliminary exam and complaint outweigh the best

interests of the public and Defendant in a speedy trial. The Court does find that an

ends of justice continuance is appropriate for the following reasons:
  Case 2:20-mj-30088-DUTY ECF No. 15 filed 08/13/20         PageID.45    Page 5 of 6




      1.     On February 21, 2020, the Court signed a criminal complaint charging

the defendant with receiving child pornography, in violation of 18 U.S.C.

§ 2252A(a)(1)(2), and possessing child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(b);

      2.     On February 21, 2020, the defendant appeared for his initial appearance

and consented to detention. The Court set a preliminary examination date of March

6, 2020;

      3.     Due to the COVID-19 pandemic, the lack of grand jury proceedings in

the district, and the inability of defense counsel to meet with his client, the parties

have agreed three times to adjourn the preliminary examination date in this case.

The preliminary examination is currently set for August 13, 2020;

      4.     On August 12, 2020, the parties attempted to conduct an in-person

forensic review of discovery. The review was canceled because one of the necessary

parties was quarantined. As a result, the government and defense counsel conferred

and agreed to a continuance of the preliminary examination date until October 13,

2020, in order to allow defense counsel the opportunity to conduct the in-person

forensic review of discovery in this case and to communicate with the defendant

who is currently detained; and

      5.     The review of discovery will assist both defense counsel and the

government in facilitating potential plea negotiations.



                                          -2-
  Case 2:20-mj-30088-DUTY ECF No. 15 filed 08/13/20         PageID.46    Page 6 of 6




       Overall, a continuance of the preliminary exam and complaint is necessary to

allow defense counsel time to review discovery, for potential plea negotiations, and

for defense counsel to communicate with the defendant. The ends of justice served

by continuing the preliminary exam and complaint outweigh the best interests of the

public and Defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

       This order shall not affect any previous order of pretrial detention or pretrial

release.

       Accordingly, the Court shall find that, under the Speedy Trial Act, 18,

U.S.C. § 3161(h)(7)(A), the period of delay, as a result of the continuance, shall be

excluded in computing the time within which the information or indictment must

be filed.

IT IS SO ORDERED.


s/David R. Grand
DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE


Date Entered: August 13, 2020




                                          -3-
